                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY CUTLER,

                       Plaintiff,

       v.                                                             CIVIL ACTION
                                                                       NO. 17-5025
ALAN SCHNITZER, et al,

                       Defendants.

                                          ORDER

       AND NOW, this 4th             day of October, 2018, upon consideration of all pending

motions in this matter, as well as all responses and replies, it is hereby ORDERED as

follows:

               1. Plaintiff’s Motion for Default Judgment Against All Defendants

(Docket No. 4) is DENIED;

               2. Defendants’ Motions to Dismiss (Docket Nos. 9, 14, 16, 20, 21, 23, 28

and 30) are GRANTED;

               3. Plaintiff’s Motions to Strike (Docket Nos. 13, 17, 24, 25, 29, 33 and

38) are DENIED;

               4. Plaintiff’s Motion to Combine Cases (Docket No. 31) is DENIED;

               5. Plaintiff’s “Motion to Correct Record for Clerical Errors and Motion

for Final Judgment” (Docket No. 39) is DENIED as moot;

               6. Plaintiff’s “Complaint” is DISMISSED with prejudice; and

               7. The Clerk is DIRECTED to mark this case closed.


                                                       BY THE COURT:


                                                       /s/ Jeffrey L. Schmehl
                                                       Jeffrey L. Schmehl, J.
